Fourth Court of Appeals
                                San Antonio, Texas
                                    November 22, 2022

                                    No. 04-22-00684-CR

                             Angel Jonathan KOENIGSTEIN,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CR6833
                        Honorable Michael E. Mery, Judge Presiding


                                      ORDER
         Appellant’s response to our October 19, 2022 show cause order was originally due
November 18, 2022. On November 18, 2022, appellant filed a motion requesting an extension of
time to file the response. After consideration, we GRANT the motion and ORDER appellant to
file his response by December 19, 2022.


                                                  _________________________________
                                                  Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court